Citation Nr: 0807393	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for brain damage, including as caused by exposure 
to chemicals in service, including carbon tetrachloride.

2.  Whether the appellant's countable income for the calendar 
year 2001 was properly calculated, for pension benefit 
purposes, when certain unreimbursed medical expenses were not 
deducted from the appellant's countable income.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to January 
1976.

The instant appeal arose from a December 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Muskogee, Oklahoma, which denied a claim to reopen 
service connection for brain damage due to exposure to 
chemicals in service.  The unreimbursed medical expenses 
issue arose from an April 2002 decision of the RO. 

The issue with regard to the unreimbursed medical expenses is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In January 2002, the RO denied service connection for 
brain damage due to carbon tetrachloride based on the lack of 
medical evidence establishing that the disability was related 
to carbon tetrachloride; the veteran did not perfect an 
appeal of the denial.

2.  Evidence submitted subsequent to the January 2002 
decision, although new, is not material because it does not 
include competent evidence that relates to the unestablished 
fact of relationship between a current disability involving 
the brain and the veteran's military service, including 
exposure to chemicals, including carbon tetrachloride, in 
service.




CONCLUSIONS OF LAW

1.  A January 2002 RO rating decision that denied service 
connection for brain damage became final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007).

2.  The evidence received since the RO's January 2002 
decision is not new and material; the veteran's claim for 
service connection for a brain disorder, including due to 
exposure to chemicals like carbon tetrachloride, is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.156 , 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In this case, the notice letter provided to the appellant in 
July 2005 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection.  That letter also informed the veteran that his 
claim had previously been denied because there was no 
evidence submitted showing that the veteran had brain damage 
that was caused by carbon tetrachloride.  Consequently, the 
Board finds that adequate notice has been provided.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the claim to reopen service 
connection is being denied, and no effective date or rating 
percentage will be assigned regarding that issue, the Board 
finds that there can be no possibility of any prejudice to 
the appellant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, evidence, and 
testimony at a hearing before the undersigned Acting Veterans 
Law Judge.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Reopening Service Connection for a Brain Disorder

The veteran contends that he has a brain disorder manifested 
by slurred speech among other complaints.  He testified 
during his November 2007 hearing before the undersigned that 
he used carbon tetrachloride in service to clean engine parts 
without any type of protection or mask.  He also stated that 
he was required to paint a floor in an enclosed room.  After 
these duties, he testified that he felt nauseous and dizzy 
and he had problems with headaches and short-term memory 
loss.  He reported that these problems continued after 
service and have worsened in recent years.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.

In this case, a January 2002 RO rating decision denied 
service connection for brain damage due to carbon 
tetrachloride.  The basis of the January 2002 rating decision 
denial of service connection was that there was no medical 
evidence which showed that the veteran's brain disability was 
caused by carbon tetrachloride.

The evidence of record at the time of the January 2002 rating 
decision included service medical records.  The service 
medical records included an induction examination that noted 
a history of concussion that was not considered disabling at 
the time of induction.  The remainder of the service medical 
records were negative for evidence of a brain disorder in 
service.  The evidence in the veteran's service personnel 
records showed that the veteran was an aircraft engine 
mechanic; however, there is no documentation in the service 
records of duties which required him to use carbon 
tetrachloride or that he was ordered to paint in enclosed 
spaces.  The evidence of record at the time of the January 
2002 rating decision also included post-service medical 
treatment records, primarily from VA, dated from 1982.  These 
records showed that the veteran was diagnosed in 1998 with 
mitrochondriopathy with cerebellar ataxia versus spinal 
cerebellar ataxia and a seizure disorder.  Computer 
tomography of the head dated from 1982 showed cerebellar 
atrophy.

Notice of the January 2002 rating decision was issued on 
January 18, 2002.  The veteran filed a notice of disagreement 
with this decision in March 2002, and a statement of the case 
was issued in August 2002.  However, as a substantive appeal 
was not received by the RO within the remainder of the one-
year period from the date of mailing the notice of the 
decision, the January 2002 rating decision became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In January 2005, the veteran filed a claim to reopen.  The 
additional evidence received since the January 2002 final 
rating decision includes VA treatment records dated in 2004 
and 2005 that show that laboratory work-up concluded that the 
veteran's spinocerebellar ataxia is due to familial, or 
inherited, cerebellar degeneration.

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the January 2002 decision that 
was not previously submitted to agency decisionmakers, when 
considered with previous evidence of record, does not relate 
to the unestablished facts of in-service injury or disease of 
the brain or relationship of current findings to service, 
including exposure to chemicals including carbon 
tetrachloride in service, that is necessary to substantiate 
the claim.  

The additional evidence presents more evidence of post-
service evidence of current disability and new evidence of 
genetic testing which identifies the etiology of the 
veteran's brain disorder as a familial, or inherited, genetic 
defect.  An inherited (meaning congenital) abnormality 
generally cannot be service connected according to express VA 
regulation.  See 38 C.F.R. §§ 3.303(c), 4.9.  The only 
possible exception is if there is evidence of additional, 
superimposed disability due to aggravation during service of 
the congenital disease, but not defect.  VAOPGCPREC 82-90; 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and 
VAOPGCPREC 11-99.  Here, the exception does not apply as the 
medical evidence, specifically the July 2004 VA neurology 
clinic record, clearly shows that the veteran's brain 
problems are the result of a genetic mutation, or defect.  
Accordingly, this new evidence does not raise a reasonable 
possibility of substantiating the claim.

Thus the new evidence does not show in-service injury or 
disease of the brain, or show a relationship between the 
current findings and active duty service or exposure to 
chemicals in service.  Because the additional evidence does 
not relate to an unestablished fact of nexus to service that 
is necessary to substantiate the veteran's claim for service 
connection for a brain disorder, the Board finds that the 
evidence associated with the claims file subsequent to the 
January 2002 rating decision is not new and material, and a 
previously denied claim for service connection for brain 
damage is not reopened. 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a).


ORDER

New and material evidence has not been received, and service 
connection for brain damage, including as due to exposure to 
carbon tetrachloride, is not reopened.


REMAND

With regard to the claim for unreimbursed medical expenses, 
the RO found in April 2002 that certain expenses listed by 
the veteran as unreimbursed medical expenses were not able to 
be considered as medical expenses in calendar year 2001.  The 
rate of pension payable to an entitled payee is based on the 
amount of countable income received.  Pension is payable at a 
specified annual maximum rate, which is reduced on a dollar 
for dollar basis by income on a 12-month annualized basis.  
38 U.S.C.A. §§ 1503, 1521 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.3, 3.23 (2007).

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid for 
unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension, and otherwise qualify as medical expenses which may 
be excluded from income.  
38 U.S.C.A. § 1503(a)(8) West 2002); 38 C.F.R. § 3.272(g) 
(2007).  

In July 2002, the RO received correspondence from the veteran 
wherein he wrote: "This is a formal appeal letter.  I 
disagree with how much the VARO decide to reimburse me for 
the medical expenses I claimed for the year 2001."  The 
Board construes this document as a timely notice of 
disagreement, as did the RO in a September 2002 letter to 
Senator John McCain.  It does not appear from the record 
before the Board that the veteran has been provided with a 
statement of the case (SOC) concerning that issue.  Where an 
SOC has not been provided following the timely filing of a 
notice of disagreement, a remand, not a referral to the RO, 
is required by the Board.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect 
to the issue of whether the appellant's 
countable income for the calendar year 
2001 was properly calculated, for pension 
benefit purposes, when certain 
unreimbursed medical expenses were not 
deducted from the appellant's countable 
income.  The veteran should be advised of 
the time period in which a substantive 
appeal must be filed in order to obtain 
appellate review of that issue.  The 
claims file should be returned to the 
Board for further appellate consideration 
as to this issue only if the veteran 
files a timely substantive appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


